     Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 1 of 49


 1     CYNTHIA J. LARSEN (SBN 123994)
       clarsen@orrick.com
 2     JUSTIN GIOVANNETTONE (SBN 293794)
       jgiovannettone@orrick.com
 3     MARK C. SMITH (SBN 319003)
       mark.smith@orrick.com
 4     ORRICK, HERRINGTON & SUTCLIFFE LLP
       400 Capitol Mall, Suite 3000
 5     Sacramento, CA 95814-4497
       Telephone:    +1 916 447 9200
 6     Facsimile:    +1 916 329 4900
 7     Attorneys for Intervenor-Defendant
       Westlands Water District
 8
       Additional Counsel on Next Page
 9
10                            IN THE UNITED STATES DISTRICT COURT
11
                                  EASTERN DISTRICT OF CALIFORNIA
12

13                                          FRESNO DIVISION
14
       NORTH COAST RIVERS ALLIANCE,                  Case No. 1:16-cv-00307-DAD-SKO
15     CALIFORNIA SPORTFISHING
       PROTECTION ALLIANCE, PACIFIC                  DECLARATION OF CYNTHIA J.
16     COAST FEDERATION OF FISHERMEN’S               LARSEN IN SUPPORT OF
       ASSOCIATIONS, SAN FRANCISCO CRAB              DEFENDANTS-INTERVENORS’
17     BOAT OWNERS ASSOCIATION, INC., and            MOTION TO DISMISS PLAINTIFFS’
       INSTITUTE FOR FISHERIES RESOURCES,            SECOND AMENDED AND
18                                                   SUPPLEMENTAL COMPLAINT
                        Plaintiffs,                  PURSUANT TO FED. R. CIV. P. 12(b)(1)
19                                                   AND 12(b)(7)
              v.
20                                                   Noticed Hearing Date:   December 15, 2020
       UNITED STATES DEPARTMENT OF THE               Time:                   9:30 a.m.
21     INTERIOR, and UNITED STATES BUREAU            Courtroom:              5
       OF RECLAMATION,                               Judge:                  Hon. Dale A. Drozd
22
                        Defendants,                  Trial Date:             None
23                                                   Date Action Filed:      March 4, 2016
              And
24
       WESTLANDS WATER DISTRICT, SAN LUIS
25     WATER DISTRICT, and PANOCHE WATER
       DISTRICT,
26
                        Intervenor-Defendants.
27

28                                                               CASE NO. 1:16-CV-00307-DAD-SKO
                                                                                DECL. OF C. LARSEN
                                                                     ISO INTERVENOR-DEFENDANTS’
                                                                MOTION TO DISMISS PLAINTIFFS’ SASC
     Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 2 of 49


 1

 2     THOMAS M. BERLINER (SBN 83256)
       tmberliner@duanemorris.com
 3     DUANE MORRIS LLP
       Spear Tower
 4     One Market Plaza, Suite 2200
       San Francisco, CA 94105-1127
 5     Telephone:    +1 415 957 3333
       Facsimile:    +1 415 520 5835
 6
       Attorney for Intervenor-Defendant
 7     San Luis Water District

 8     PHILIP A. WILLIAMS (SBN 296683)
       pwilliams@weltyweaver.com
 9     WELTY WEAVER & CURRIE
       141 North Street, Ste A
10     Healdsburg, CA 95448-3821
       Telephone:    + 707 433 4842
11     Facsimile:    + 707 473 9778

12     Attorney for Intervenor-Defendant
       Panoche Water District
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                                        CASE NO. 1:16-CV-00307-DAD-SKO
                                                                         DECL. OF C. LARSEN
                                                               ISO INTERVENOR-DEFENDANTS’
                                                         MOTION TO DISMISS PLAINTIFFS’ SASC
     Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 3 of 49


 1            I, Cynthia J. Larsen, declare:

 2            1.      I am a partner with Orrick, Herrington & Sutcliffe, LLP (“Orrick”), attorneys for

 3     Westlands Water District (“Westlands”) in the above-captioned case. I make this declaration in

 4     support of Defendants-Intervenors Westlands, San Luis Water District, and Panoche Water

 5     District’s (collectively the “Defendants-Intervenors”) Motion to Dismiss Plaintiffs’ Second

 6     Amended and Supplemental Complaint (“SASC”). As counsel for Westlands, I am familiar with

 7     this case including the facts and the procedural history. I have personal knowledge of the facts in

 8     this declaration, and I could and would testify competently to them under oath if called as a

 9     witness.
10            2.      Attached as Exhibit 1 to this Declaration is a true and correct copy of the Final

11     Executed Interim Renewal Contract No. 14-06-200-495A-IR7 between United States Bureau of

12     Reclamation (“Reclamation”) and Westlands, dated February 29, 2020.

13            3.      Attached as Exhibit 2 to this Declaration is a true and correct copy of a letter from

14     Reclamation Regional Director Ernest Conant to Westlands, dated May 28, 2020, subject:

15     “Contract Between the United States and Westlands Water District San Luis Unit and Delta

16     Division and Facilities Repayment, Contract No. 14-06-200-495A-IR1-P (Repayment Contract).”

17            4.      Attached as Exhibit 3 to this Declaration is a true and correct copy of the Final

18     Executed Interim Renewal Contract No. 14-06-200-8092-IR17 between Reclamation and

19     Westlands Water District No. 1 (Broadview Water District), dated February 29, 2020.
20            5.      Attached as Exhibit 4 to this Declaration is a true and correct copy of the Final

21     Executed Interim Renewal Contract No. 14-06-200-8018-IR17-B between Reclamation and

22     Westlands Water District No. 1 (Widren Water District), dated February 29, 2020.

23            6.      Attached as Exhibit 5 to this Declaration is a true and correct copy of the Final

24     Executed Interim Renewal Contract No. 7-07-20-W0055-IR17-B between Reclamation and

25     Westlands Water District No. 1 (Centinella Water District), dated February 29, 2020.

26     ///

27     ///

28                                                                     CASE NO. 1:16-CV-00307-DAD-SKO
                                                                                      DECL. OF C. LARSEN
                                                       -1-                  ISO INTERVENOR-DEFENDANTS’
                                                                      MOTION TO DISMISS PLAINTIFFS’ SASC
     Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 4 of 49


 1              7.      Attached as Exhibit 6 to this Declaration is a true and correct copy of the Final

 2     Executed Repayment Contract No. 14-06-200-3365A-IR17-B between Westlands Water District

 3     No. 1 (Mercy Springs Water District), dated February 29, 2020.

 4              8.      Attached as Exhibit 7 to this Declaration is a true and correct copy of the Final

 5     Executed Interim Renewal Contract No. 14-06-200-3365A-IR17-C between Reclamation and

 6     Westlands Water District No. 2 (Mercy Springs Water District), dated February 29, 2020.

 7              Executed this 8th day of December 2020, at Sacramento, California.

 8     I declare under penalty of perjury that the foregoing is true and correct.

 9                                                  By:             //s// Cynthia J. Larsen
                                                                      CYNTHIA J. LARSEN
10                                                              Attorneys for Intervenor-Defendant
                                                                     Westlands Water District
11

12
       4143-1170-3081
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                                                         CASE NO. 1:16-CV-00307-DAD-SKO
                                                                                          DECL. OF C. LARSEN
                                                          -2-                   ISO INTERVENOR-DEFENDANTS’
                                                                          MOTION TO DISMISS PLAINTIFFS’ SASC
Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 5 of 49




                 EXHIBIT 1
        Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 6 of 49



                                                                                   Irrigation and M&I
                                                                    Contract No. 14-06-200-495A-IR7


 1                                         UNITED STATES
 2                                 DEPARTMENT OF THE INTERIOR
 3                                   BUREAU OF RECLAMATION
 4                                  Central Valley Project, California

 5              INTERIM RENEWAL CONTRACT BETWEEN THE UNITED STATES
 6                                       AND
 7                            WESTLANDS WATER DISTRICT
 8                       PROVIDING FOR PROJECT WATER SERVICE
 9                    FROM THE SAN LUIS UNIT AND DELTA DIVISION


10                  THIS CONTRACT, made this j (i /71 day of               )1 [t, G         , 2020,

11   in pursuance generally of the Act of June 17, 1902 (32 Stat. 388), and acts amendatory or

12   supplementary thereto, including, but not limited to, the acts of August 26, 1937 (50 Stat. 844),

13   as amended and supplemented, August 4, 1939 (53 Stat. 1187), as amended and supplemented,

14   July 2, 1956 (70 Stat. 483), June 21, 1963 (77 Stat. 68), October 12, 1982 (96 Stat. 1263), as

15   amended, and Title XXXIV of the Act of October 30, 1992 (106 Stat. 4706), all collectively

16   hereinafter referred to as Federal Reclamation law, between the UNITED STATES OF

17   AMERICA, hereinafter referred to as the United States, and WESTLANDS WATER

18   DISTRICT, hereinafter referred to as the Contractor, a public agency of the State of California,

19   duly organized, existing, and acting pursuant to the laws thereof;


20                  WITNESSETH, That:

21                                    EXPLANATORY RECITALS

22          WHEREAS, the United States and the Contractor entered into interim renewal Contract

23   (long-form interim renewal contract) No. 14-06-200-495A-IR1 which provided for the continued

24   water service after Contract No. 14-06-200-495A (which addressed the "Contract Between the
         Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 7 of 49
                                                                  Irrigation and M&I
                                                   Contract No. 14-06-200-495A-IR7

25   United States and Westlands Water District Providing for Water Service", dated June 5, 1963,

26   and the Stipulated Judgment in the lawsuit entitled Barcellos and Wolfsen, Inc. v. Westlands

27   Water District, Civ. No. F-79-106-EDP (E.D. Cal.), as consolidated with Westlands Water

28   District v. United States of America, Civ. No. F-81-245-EDP (E.D. Cal.), entered into on

29   December 30, 1986) ended water service on December 31, 2007; and

30                   WHEREAS, the last long-form interim renewal contract between the United

31   States and the Contractor is Contract No. 14-06-200-495A-IR1, hereinafter referred to as IR1; and

32                   WHEREAS, the United States and the Contractor have entered into successive

33   renewals of IR1, the most recent of which is Contract No. 14-06-200-495A-IR6, hereinafter

34   referred to as IR6, effective March 1, 2018, through February 29, 2020; and

35                   WHEREAS, the United States and the Contractor have made significant progress

36   in their negotiations of a long-term renewal contract, believe that further negotiations on the

37   long-term renewal contract would be beneficial, and mutually commit to continue to negotiate to

38   seek to reach agreement, but anticipate that the environmental documentation necessary for

39   execution of any long-term renewal contract may be delayed for reasons beyond the control of

40   the parties; and

41                   WHEREAS, the Contractor has requested a subsequent interim renewal contract

42   pursuant to IR6; and

43                   WHEREAS, the United States has determined that the Contractor has to date

44   fulfilled all of its obligations under IR6; and

45                   WHEREAS, the United States is willing to renew IR6 pursuant to the terms and

46   conditions set forth below;




                                                       2
        Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 8 of 49
                                                                  Irrigation and M&I
                                                   Contract No. 14-06-200-495A-IR7

47                  NOW, THEREFORE, in consideration of the mutual and dependent covenants

48   herein contained, it is hereby mutually agreed by the parties hereto as follows:

49                                  RENEWAL AND REVISION OF
50                                CONTRACT NO. 14-06-200-495A-IR6

51          1.      Except as specifically modified by this Contract, all provisions of IR6 are

52   renewed with the same force and effect as if they were included in full text with the exception of

53   Article 1 of 1R6 thereof, which is revised as follows:

54                  (a)     The first sentence in subdivision (a) of Article 1 of IR6 is replaced with

55   the following language: "This Contract shall be effective from March 1, 2020, and shall remain

56   in effect through February 28, 2022, and thereafter will be renewed as described in Article 2 of

57   IR1 if a long-term renewal contract has not been executed with an effective commencement date

58   of March 1, 2022 or until the Contract Between the United States and Westlands Water District

59   Providing for Project Water Service, San Luis Unit and Delta Division and Facilities Repayment,

60   which was executed pursuant to section 4011 of the Water Infrastructure Improvements for the

61   Nation Act, Public Law 114-322, and other Federal Reclamation law, is in effect."

62                  (h)     Subdivision (h) of Article 1 of IR6 is amended by deleting the date

63   "February 29, 2020," and replacing same with the date "February 28, 2022."




                                                      3
           Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 9 of 49
                                                                                                             Irrigation and M&I
                                                                                              Contract No. 14-06-200-495A-IR7

64                           IN WITNESS WHEREOF, the parties hereto have executed this Contract as of

65   the day and year first above written.
                             APPROVED AS TO LEGAL
                             FORM AND SUFFICIENCY


66                                                                    UNITED STATES OF AMERICA
                          OFFICE OF REGIONAL SOLICITOR
                          DEPARTMENT OF THE INTERIOR



67                                                                    By:                                             -----
68                                                                             Regional Director
69                                                                             Interior Region 10 — California Great Basin
70                                                                             Bureau of Reclamation


71
72                                                                    WESTLANDS WATER DISTRICT



73                                                                       By-•,--
74                                                             /- ,...-- --      Presid t o     e oard of Directors
75   Attest:
                                                                  .
                      7                                            -------____ -
76   By:       .-
               s-1.   4.-' 1 ,-(Au._
                                 -,_ •   ( C./iii/91/4/VI.,,
77          Secretary of the Board of Directors




                                                                          4
Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 10 of 49




                  EXHIBIT 2
    Case
     1.4-1. of 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 11 of 49
              rye

0
                             United States Department of the Interior
                                           BUREAU OF RECLAMATION
                                                 2800 Cottage WaV
    1 CH 3.                                 Sacramento. CA 95825-Ig98
      V NJ:ATit TO.
CGB-100                                          MAY 2 8 2020
2.2.4.22

VIA ELECTRONIC MAIL

Thomas W. Birmingham
General Manager
Westlands Water District
3130 N. Fresno Street
P.O. Box 6056
Fresno, CA 93703-6056

Subject:              Contract Between the United States and Westlands Water District San Luis Unit
                      and Delta Division and Facilities Repayment, Contract NO. 14-06-200-495A-IR1-P
                      (Repayment Contract)

Dear Mr. Birmingham:

This letter responds to your letter of May 26, 2020. In that letter, you indicated that Westlands
Water District ("District") filed a judicial action on October 25, 2019 to obtain a decree of
validation of the subject contract referenced above. However, for various reasons, the court was
not able to validate the District's proceedings prior to the court closing for business in response to
the COVID-19 pandemic and emergency proclamations by California Governor Newsom.
Additionally, because the court has announced it will remain closed until May 29, 2020, the
District will not be able to obtain a validation judgment prior to the Repayment Contract's
effective date of June I, 2020.

By this letter, the Bureau of Reclamation ("Reclamation") confirms its understanding that the
District's inability to obtain a validation judgment does not render the Repayment Contract void.
More specifically, Reclamation confirms its understanding that the Repayment Contract will
govern the rights and obligations of the United States and the District after the Repayment
Contract's effective date, June 1, 2020, notwithstanding the District's inability to obtain a final
decree confirming its proceedings to authorize the execution of this Repayment Contract. See, 43
USC § 511.

Please let me know if you have any questions. Thank you.


                                                  Sincerely,
                                              Ernest A.        Digitally signed by
                                                               Ernest A. Conant
                                                               Date: 2020.05.28
                                              Conant           12:39:28 -07'00'
                                                  Ernest A. Conant
                                                  Regional Director
Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 12 of 49




                  EXHIBIT 3
        Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 13 of 49



                                                                                   Irrigation and M&I
                                                                    Contract No. 14-06-200-8092-IR17
                                                                        (Assignment from Broadview)

 1                                         UNITED STATES
 2                                 DEPARTMENT OF THE INTERIOR
 3                                   BUREAU OF RECLAMATION
 4                                  Central Valley Project, California

 5              INTERIM RENEWAL CONTRACT BETWEEN THE UNITED STATES
 6                                       AND
 7               WESTLANDS WATER DISTRICT DISTRIBUTION DISTRICT NO. 1
 8                       PROVIDING FOR PROJECT WATER SERVICE
 9                    FROM THE SAN LUIS UNIT AND DELTA DIVISION


10                  THIS CONTRACT, made this          i9•"jRI day of   r ?/-7-(1)(;i)        , 2020,

11   in pursuance generally of the Act of June 17, 1902 (32 Stat. 388), and acts amendatory or

12   supplementary thereto, including, but not limited to, the acts of August 26, 1937 (50 Stat. 844),

13   as amended and supplemented, August 4, 1939 (53 Stat. 1187), as amended and supplemented,

14   July 2, 1956 (70 Stat. 483), June 21, 1963 (77 Stat. 68), October 12, 1982 (96 Stat. 1263), as

15   amended, and Title XXXIV of the Act of October 30, 1992 (106 Stat. 4706), all collectively

16   hereinafter referred to as Federal Reclamation law, between the UNITED STATES OF

17   AMERICA, hereinafter referred to as the United States, and WESTLANDS WATER DISTRICT

18   DISTRIBUTION DISTRICT NO. 1, hereinafter referred to as the Contractor, a public agency of

19   the State of California, duly organized, existing, and acting pursuant to the laws thereof;


20                  WITNESSETH, That:

21                                   EXPLANATORY RECITALS

22                   WHEREAS, the United States and the Broadview Water District (Broadview)

23   entered into interim renewal Contract (long-form interim renewal contract)
        Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 14 of 49
                                                                 Irrigation and M&I
                                                  Contract No. 14-06-200-8092-IR17
                                                       (Assignment from Broadview)

24   No. 14-06-200-8092-IR1 which provided for the continued water service to Broadview

25   following expiration of Contract No. 14-06-200-8092; and

26                  WHEREAS, the last long-form interim renewal contract between the United

27   States and Broadview is Contract No. 14-06-200-8092-IR5, hereinafter referred to as IRS; and

28                  WHEREAS, the United States and Broadview entered into successive renewals of

29   IRS, of which the last was Contract No. 14-06-200-8092-IR9, hereinafter referred to as IR9; and

30                  WHEREAS, on March 1, 2007, the Contractor, Broadview, and the United

31   States executed an assignment agreement, "Assignment of Broadview Water District's Water

32   Service Contract to Westlands Water District Distribution District No. 1", which assigned to

33   the Contractor all rights, duties, and obligations of Broadview in IR9; and

34                  WHEREAS, the United States and the Contractor entered into the first interim

35   renewal contract identified as Contract No.14-06-200-8092-1R10, hereinafter referred to as

36   IR10; and

37                  WHEREAS, the United States and the Contractor have entered into successive

38   renewals of IRlO, the most recent of which is Contract No. 14-06-200-8092-IR16, hereinafter

39   referred to as IR16, effective March 1, 2018, through February 29, 2020; and

40                  WHEREAS, the United States and the Contractor have made significant progress

41   in their negotiations of a long-term renewal contract, believe that further negotiations on the

42   long-term renewal contract would be beneficial, and mutually commit to continue to negotiate to

43   seek to reach agreement, but anticipate that the environmental documentation necessary for

44   execution of any long-term renewal contract may be delayed for reasons beyond the control of

45   the parties; and

46                  WHEREAS, the Contractor has requested a subsequent interim renewal contract


                                                      2
        Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 15 of 49
                                                                 Irrigation and M&I
                                                  Contract No. 14-06-200-8092-IR17
                                                       (Assignment from Broadview)

47   pursuant to IR16; and

48                  WHEREAS, the United States has determined that the Contractor has to date

49   fulfilled all of its obligations under IR16; and

50                   WHEREAS, the United States is willing to renew IR16 pursuant to the terms and

51   conditions set forth below;

52                  NOW, THEREFORE, in consideration of the mutual and dependent covenants

53   herein contained, it is hereby mutually agreed by the parties hereto as follows:

54                                   RENEWAL AND REVISION OF
55                                 CONTRACT NO. 14-06-200-8092-IR16

56           1.      Except as specifically modified by this Contract, all provisions of IR16 are

57   renewed with the same force and effect as if they were included in full text with the exception of

58   Article 1 of IRI6 thereof, which is revised as follows:

59                   (a)     The first sentence in subdivision (a) of Article 1 of IR16 is replaced with

60   the following language: "This Contract shall be effective from March 1, 2020, and shall remain

61   in effect through February 28, 2022, and thereafter will be renewed as described in Article 2 of

62   IR5 if a long-term renewal contract has not been executed with an effective commencement date

63   of March 1, 2022 or until the Contract Between the United States and Westlands Water District

64   Distribution District No. 1 Providing for Project Water Service and Facilities Repayment, which

65   will be executed pursuant to section 4011 of the Water Infrastructure Improvements for the

66   Nation Act, Public Law 114-322, and other Federal Reclamation law, is in effect."

67                   (b)     Subdivision (b) of Article 1 of IR16 is amended by deleting the date

68   "February 15, 2020," and replacing same with the date "February 15, 2022."




                                                        3
        Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 16 of 49
                                                                 Irrigation and M&I
                                                  Contract No. 14-06-200-8092-IR17
                                                       (Assignment from Broadview)

69                 (c)    Subdivision (c) of Article 1 of IR16 is amended by deleting the dates

70   "February 1, 2020," "February 15, 2020," and "February 29, 2020," and replacing same with

71   the dates "February 1, 2022," "February 15, 2022," and "February 28, 2022," respectively.




                                                  4
          Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 17 of 49
                                                                                               Irrigation and M&I
                                                                                Contract No. 14-06-200-8092-IR17
                                                                                    (Assignment from Broadview)

72                               IN WITNESS WHEREOF, the parties hereto have executed this Contract as of

73   the day and year first above written.
                                 APPROVED AS TO LEGAL
                                 FORM AND SUFFICIENCY


74                                                          UNITED STATES OF AMERICA
                          OFFICE OF REGIONAL SOLICITOR
                          DEPARTMENT OF THE INTERIOR



75                                                          By:
76                                                                    Regional Director
77                        .. .                                        Interior Region 10 — California Great Basin
78                               Tri                                  Bureau of Reclamation

         • *I/
79     : k...1 •          %ow
80                                                          WESTLANDS WATER DISTRICT
81                                                          DISTRIBUTION DISTRICT NO. 1
                 (4) ,,                40.


82                                                          By: -
83                                                                    President of the Board of Directors
84   Attest:


85   By:                             I lie.
86               Secretary of the Board of Directors




                                                                  5
Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 18 of 49




                  EXHIBIT 4
        Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 19 of 49



                                                                                   Irrigation and M&I
                                                                  Contract No. 14-06-200-8018-IR17-B
                                                                            (Assignment from Widren)

 1                                         UNITED STATES
 2                                 DEPARTMENT OF THE INTERIOR
 3                                   BUREAU OF RECLAMATION
 4                                  Central Valley Project, California

 5              INTERIM RENEWAL CONTRACT BETWEEN THE UNITED STATES
 6                                       AND
 7               WESTLANDS WATER DISTRICT DISTRIBUTION DISTRICT NO. 1
 8                       PROVIDING FOR PROJECT WATER SERVICE
 9                    FROM THE SAN LUIS UNIT AND DELTA DIVISION


10                  THIS CONTRACT, made this Yi.10 day of                 ( /)( Cif          , 2020,
11   in pursuance generally of the Act of June 17, 1902 (32 Stat. 388), and acts amendatory or

12   supplementary thereto, including, but not limited to, the acts of August 26, 1937 (50 Stat. 844),

13   as amended and supplemented, August 4, 1939 (53 Stat. 1187), as amended and supplemented,

14   July 2, 1956 (70 Stat. 483), June 21, 1963 (77 Stat. 68), October 12, 1982 (96 Stat. 1263), as

15   amended, and Title XXXIV of the Act of October 30, 1992 (106 Stat. 4706), all collectively

16   hereinafter referred to as Federal Reclamation law, between the UNITED STATES OF

17   AMERICA, hereinafter referred to as the United States, and WESTLANDS WATER DISTRICT

18   DISTRIBUTION DISTRICT NO. 1, hereinafter referred to as the Contractor, a public agency of

19   the State of California, duly organized, existing, and acting pursuant to the laws thereof;


20                  WITNESSETH, That:

21                                     EXPLANATORY RECITALS

22                  WHEREAS, the United States and the Widren Water District (Widren) entered

23   into interim renewal Contract (long-form interim renewal contract) No. 14-06-200-8018-IR1,
        Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 20 of 49
                                                                  Irrigation and M&I
                                                 Contract No. 14-06-200-8018-IR17-B
                                                           (Assignment from Widren)

24   which provided for the continued water service to Widren following expiration of Contract

25   No. 14-06-200-8018; and

26                  WHEREAS, the last long-form interim renewal contract between the United

27   States and Widren is Contract No. 14-06-200-8018-IR5, hereinafter referred to as IR5; and

28                  WHEREAS, the United States and Widren entered into successive renewals of

29   IRS, of which the last was Contract No. 14-06-200-8018-IR8, hereinafter referred to as IR8; and

30                  WHEREAS, on May 27, 2005, the Contractor, Widren, and the United States

31   executed an agreement, "Agreement for Assignment of Widren Water District's Water Service

32   Contract to Westlands Water District Distribution District No. 1", which assigned to the

33   Contractor all rights, duties, and obligations of Widren in IR8; and

34                  WHEREAS, the United States and the Contractor entered into the first interim

35   renewal contract identified as Contract No. 14-06-200-8018-IR9-B, hereinafter referred to as

36   IR9-B; and

37                  WHEREAS, the United States and the Contractor have entered into successive

38   renewals of IR9-B, the most recent of which is Contract No. 14-06-200-8018-IR16-B,

39   hereinafter referred to as the IR16-B, effective March 1, 2018, through February 29, 2020; and

40                  WHEREAS, the United States and the Contractor have made significant progress

41   in their negotiations of a long-term renewal contract, believe that further negotiations on the

42   long-term renewal contract would be beneficial, and mutually commit to continue to negotiate to

43   seek to reach agreement, but anticipate that the environmental documentation necessary for

44   execution of any long-term renewal contract may be delayed for reasons beyond the control of

45   the parties; and




                                                      2
        Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 21 of 49
                                                                  Irrigation and M&I
                                                 Contract No. 14-06-200-8018-IR17-B
                                                           (Assignment from Widren)

46                  WHEREAS, the Contractor has requested a subsequent interim renewal contract

47   pursuant to IR16-B; and

48                  WHEREAS, the United States has determined that the Contractor has to date

49   fulfilled all of its obligations under IR16-B; and

50                  WHEREAS, the United States is willing to renew IR16-B pursuant to the terms

51   and conditions set forth below;

52                  NOW, THEREFORE, in consideration of the mutual and dependent covenants

53   herein contained, it is hereby mutually agreed by the parties hereto as follows:

54                                  RENEWAL AND REVISION OF
55                               CONTRACT NO. 14-06-200-8018-IR16-B

56          1.      Except as specifically modified by this Contract, all provisions of IR 16-B are

57   renewed with the same force and effect as if they were included in full text with the exception of

58   Article 1 of IR16-B thereof, which is revised as follows:

59                  (a)     The first sentence in subdivision (a) of Article 1 of IR16-B is replaced

60   with the following language: "This Contract shall be effective from March 1, 2020, and shall

61   remain in effect through February 28, 2022, and thereafter will be renewed as described in

62   Article 2 of IR5 if a long-term renewal contract has not been executed with an effective

63   commencement date of March 1, 2022 or until the Contract Between the United States and

64   Westlands Water District Distribution District No. 1 Providing for Project Water Service and

65   Facilities Repayment, which will be executed pursuant to section 4011 of the Water

66   Infrastructure Improvements for the Nation Act, Public Law 114-322, and other Federal

67   Reclamation law, is in effect."




                                                      3
       Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 22 of 49
                                                                  Irrigation and M&I
                                                Contract No. 14-06-200-8018-IR17-B
                                                          (Assignment from Widren)

68                 (b)    Subdivision (b) of Article 1 of IR16-B is amended by deleting the date

69   "February 15, 2020," and replacing same with the date "February 15, 2022."

70                 (c)    Subdivision (c) of Article 1 of IR16-B is amended by deleting the dates

71   "February 1, 2020," "February 15, 2020," and "February 29, 2020," and replacing same with

72   the dates "February 1, 2022," "February 15, 2022," and "February 28, 2022," respectively.




                                                  4
        Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 23 of 49
                                                                   Irrigation and M&I
                                                 Contract No. 14-06-200-8018-IR17-B
                                                           (Assignment from Widren)

73                              IN WITNESS WHEREOF, the parties hereto have executed this Contract as of

74   the day and year first above written.
                        APPROVED AS TO LEGAL
                        FORM AND SUFFICIENCY
75                                                         UNITED STATES OF AMERICA

               OFFICE OF REGIONAL SOLICITOR
               DEPARTMENT OF THE INTERIOR

76                                                         By:                                            -----
77                                                                   Regional Director
78                                                                   Interior Region 10 — California Great Basin
79                     LiAPI                                         Bureau of Reclamation


               of      Nlbi
80
81               fr                                        WESTLANDS WATER DISTRICT
82                                                         DISTRIBUTION DISTRICT NO. 1
                                 ,e
               1:1,,e if 1?-1


83                                                         Bj
84                                                                   President   t e oard of Directors
85   Attest:


86   By: o7--Vo--, •7 • (
87       Secretary of the Board of Directors




                                                                 5
Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 24 of 49




                  EXHIBIT 5
        Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 25 of 49



                                                                                    Irrigation and M&I
                                                                  Contract No. 7-07-20-W0055-IR17-B
                                                                         (Assignment from Centinella)


 1                                         UNITED STATES
 2                                 DEPARTMENT OF THE INTERIOR
 3                                   BUREAU OF RECLAMATION
 4                                  Central Valley Project, California

 5              INTERIM RENEWAL CONTRACT BETWEEN THE UNITED STATES
 6                                       AND
 7               WESTLANDS WATER DISTRICT DISTRIBUTION DISTRICT NO. 1
 8                       PROVIDING FOR PROJECT WATER SERVICE
 9                    FROM THE SAN LUIS UNIT AND DELTA DIVISION


10                  THIS CONTRACT, made this          :AN     day of (--(                    , 2020,

11   in pursuance generally of the Act of June 17, 1902 (32 Stat. 388), and acts amendatory or

12   supplementary thereto, including, but not limited to, the acts of August 26, 1937 (50 Stat. 844),

13   as amended and supplemented, August 4, 1939 (53 Stat. 1187), as amended and supplemented,

14   July 2, 1956 (70 Stat. 483), June 21, 1963 (77 Stat. 68), October 12, 1982 (96 Stat. 1263), as

15   amended, and Title XXXIV of the Act of October 30, 1992 (106 Stat. 4706), all collectively

16   hereinafter referred to as Federal Reclamation law, between the UNITED STATES OF

17   AMERICA, hereinafter referred to as the United States, and WESTLANDS WATER DISTRICT

18   DISTRIBUTION DISTRICT NO. 1, hereinafter referred to as the Contractor, a public agency of

19   the State of California, duly organized, existing, and acting pursuant to the laws thereof;


20                  WITNESSETII, That:

21                                   EXPLANATORY RECITALS

22                  WHEREAS, the United States and the Centinella Water District (Centinella)

23   entered into interim renewal Contract (long-form interim renewal contract)
        Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 26 of 49
                                                                   Irrigation and M&I
                                                 Contract No. 7-07-20-W0055-IR17-B
                                                        (Assignment from Centinella)

24   No. 7-07-20-W0055-IR1, which provided for the continued water service to Centinella following

25   expiration of Contract No. 7-07-20-W0055; and

26                  WHEREAS, the last long-form interim renewal contract between the United

27   States and Centinella is Contract No. 7-07-20-W0055-IR5, hereinafter referred to as IR5; and

28                  WI IEREAS, the United States and Centinella entered into successive renewals of

29   IRS, of which the last was Contract No. 7-07-20-W0055-IR8, hereinafter referred to as IR8; and

30                  WHEREAS, on November 9, 2004, the Contractor, Centinella, and the United

31   States executed an agreement, "Agreement for Assignment of Centinella Water District's Water

32   Service Contract to Westlands Water District Distribution District No. 1", which assigned to the

33   Contractor all rights, duties, and obligations of Centinella in IR8; and

34                  WHEREAS, the United States and the Contractor entered into the first interim

35   renewal contract identified as Contract No. 7-07-20-W0055-IR9-B hereinafter referred to as

36   IR9-B; and

37                  WHEREAS, the United States and the Contractor have entered into successive

38   renewals of IR9-B, the most recent of which is Contract No. 7-07-20-W0055-IR16-B, hereinafter

39   referred to as IR16-B, effective March 1, 2018, through February 29, 2020; and

40                  WHEREAS, the United States and the Contractor have made significant progress

41   in their negotiations of a long-term renewal contract, believe that further negotiations on the

42   long-term renewal contract would be beneficial, and mutually commit to continue to negotiate to

43   seek to reach agreement, but anticipate that the environmental documentation necessary for

44   execution of any long-term renewal contract may be delayed for reasons beyond the control of

45   the parties; and




                                                      2
        Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 27 of 49
                                                                   Irrigation and M&I
                                                 Contract No. 7-07-20-W0055-IR17-B
                                                        (Assignment from Centinella)

46                  WHEREAS, the Contractor has requested a subsequent interim renewal contract

47   pursuant to IR16-B; and

48                  WHEREAS, the United States has determined that the Contractor has to date

49   fulfilled all of its obligations under IR16-B; and

50                  WHEREAS, the United States is willing to renew IR16-B pursuant to the terms

51   and conditions set forth below;

52                  NOW, THEREFORE, in consideration of the mutual and dependent covenants

53   herein contained, it is hereby mutually agreed by the parties hereto as follows:

54                                  RENEWAL AND REVISION OF
55                               CONTRACT NO. 7-07-20-W0055-IR16-B

56          1.      Except as specifically modified by this Contract, all provisions of IR16-B are

57   renewed with the same force and effect as if they were included in full text with the exception of

58   Article 1 of IR16-B thereof, which is revised as follows:

59                  (a)     The first sentence in subdivision (a) of Article 1 of IR16-B is replaced

60   with the following language: "This Contract shall be effective from March 1, 2020, and shall

61   remain in effect through February 28, 2022, and thereafter will be renewed as described in

62   Article 2 of IRS if a long-term renewal contract has not been executed with an effective

63   commencement date of March 1, 2022 or until the Contract Between the United States and

64   Westlands Water District Distribution District No. 1 Providing for Project Water Service and

65   Facilities Repayment, which will be executed pursuant to section 4011 of the Water

66   Infrastructure Improvements for the Nation Act, Public Law 114-322, and other Federal

67   Reclamation law, is in effect."




                                                          3
       Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 28 of 49
                                                                  Irrigation and M&I
                                                Contract No. 7-07-20-W0055-IR17-B
                                                       (Assignment from Centinella)

68                 (b)    Subdivision (b) of Article 1 of IR16-B is amended by deleting the date

69   "February 15, 2020," and replacing same with the date "February 15, 2022."

70                 (c)    Subdivision (c) of Article 1 of IR16-B is amended by deleting the dates

71   "February 1, 2020," "February 15, 2020," and "February 29, 2020," and replacing same with

72   the dates "February 1, 2022," "February J 5, 2022," and "February 29, 2022," respectively.




                                                  4
          Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 29 of 49
                                                                     Irrigation and M&I
                                                   Contract No. 7-07-20-W0055-IR17-B
                                                          (Assignment from Centinella)

73                                  IN WITNESS WHEREOF, the parties hereto have executed this Contract as of

74   the day and year first above written.
                                     APPROVED AS TO LEGAL
                                     FORM AND SUFFICIENCY


75                                                               UNITED STATES OF AMERICA
                                  OFFICE OF REGIONAL SOLICITOR
                                  DEPARTMENT OF THE INTERIOR



76                                                               By:
77                                                                     Regional Director
78                                                                     Interior Region 10 — California Great Basin
79                         a• f                                        Bureau of Reclamation

      .            •
80                                                   •
81                                                               WESTLANDS WATER DISTRICT
          I,
82                                       0   tt. •               DISTRIBUTION DISTRICT NO. 1
                       itRttopOttik• •
               •

83
84                                                                     Presiden of the oard of Directors
85   Attest:
                                               _.--„
86   By: ic *64//-zie..
87       Secretary of the Board of Directors




                                                                   5
Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 30 of 49




                  EXHIBIT 6
                                                           SCVIND ENACTED COPY
                                                         Contract Administration Unit
       Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20
                                                     AGM         Page
                                                            A4 134 kiet-31 of 49 NIA
                                                                         FILE:
                                                                                     Irrigation and M&I
                                                                 Contract No. 14-06-200-3365A-IR17-B
                                                               (Partial Assignment from Mercy Springs)


1                                          UNITED STATES
2                                  DEPARTMENT OF THE INTERIOR
3                                    BUREAU OF RECLAMATION
4                                   Central Valley Project, California

 5               INTERIM RENEWAL CONTRACT AMONG THE UNITED STATES,
 6                     SANTA CLARA VALLEY WATER DISTRICT, AND
 7               WESTLANDS WATER DISTRICT DISTRIBUTION DISTRICT NO. 1
 8                       PROVIDING FOR PROJECT WATER SERVICE
 9                     FROM THE SAN LUIS UNIT AND DELTA DIVISION


10                  THIS CONTRACT, made this          Yitifi   day of I    1.)1 i,)   I,      ' 2020,
11   in pursuance generally of the Act of June 17, 1902 (32 Stat. 388), and acts amendatory or

12   supplementary thereto, including, but not limited to, the acts of August 26, 1937 (50 Stat. 844),

13   as amended and supplemented, August 4, 1939 (53 Stat. 1187), as amended and supplemented,

14   July 2, 1956 (70 Stat. 483), June 21, 1963 (77 Stat. 68), October 12, 1982 (96 Stat. 1263), as

15   amended, and Title XXXIV of the Act of October 30, 1992 (106 Stat. 4706), all collectively

16   hereinafter referred to as Federal Reclamation law, among the UNITED STATES OF

17   AMERICA, hereinafter referred to as the United States, SANTA CLARA VALLEY WATER

18   DISTRICT, and WESTLANDS WATER DISTRICT DISTRIBUTION DISTRICT NO. 1,

19   hereinafter referred to as the Contractors, public agencies of the State of California, duly

20   organized, existing, and acting pursuant to the laws thereof;

21                  WITNESSETH, That:
      Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 32 of 49

                                                                                   Irrigation and M&I
                                                               Contract No. 14-06-200-3365A-IR17-B
                                                             (Partial Assignment from Mercy Springs)

22                                    EXPLANATORY RECITALS

23                  WHEREAS, the United States and the Mercy Springs Water District (Mercy

24   Springs) entered into interim renewal Contract (long-form interim renewal contract)

25   No. 14-06-200-3365A-IR1 which provided for the continued water service of 13,300 acre-feet of

26   Central Valley Project (CVP) water to Mercy Springs following expiration of Contract

27   No. 14-06-200-3365A; and

28                  WHEREAS, the United States and Mercy Springs entered into successive

29   long-form interim renewal Contract No. 14-06-200-3365A-IR2-A; and

30                  WHEREAS, on May 14, 1999, the Contractors, Pajaro Valley Water Management

31   Agency (Pajaro), Mercy Springs, and the United States executed a partial assignment agreement,

32   "Agreement for Partial Assignment of Water Service", which assigned to the Contractors the

33   rights, duties, and obligations of Mercy Springs in Contract No. 14-06-200-3365A-IR2-A for

34   6,260 acre-feet; and

35                  WHEREAS, the United States, Pajaro and the Contractors entered into interim

36   renewal contracts identified as Contract No. 14-06-200-3365A-IR3-B and Contract

37   No. 14-06-200-3365A-IR4-B; and

38                  WHEREAS, the United States, Pajaro and the Contractors entered into long-form

39   interim renewal Contract No. 14-06-200-3365A-IR5-B, hereinafter referred to as IR5-B; and

40                  WHEREAS, the United States, Pajaro and the Contractors have entered into

41   successive renewals of IR5-B, the most recent of which is Contract No. 14-06-200-3365A-IR16-B,

42   hereinafter referred to as IR16-B, effective March 1, 2018, through February 29, 2020; and

43                  WHEREAS, on July 26th, 2019, the Contracting Officer received a letter (Exhibit

44   A) from Brian Lockwood, General Manager, of Pajaro withdrawing its interest in Contract No.



                                                     2
      Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 33 of 49

                                                                                    In-igation and M&I
                                                                Contract No. 14-06-200-3365A-IR17-B
                                                              (Partial Assignment from Mercy Springs)

45   14-06-200-3365A-1R3-B and all successive renewals; and

46                  WHEREAS, the United States and the Contractors have made significant progress

47   in their negotiations of a long-term renewal contract, believe that further negotiations on the

48   long-term renewal contract would be beneficial, and mutually commit to continue to negotiate to

49   seek to reach agreement, but anticipate that the environmental documentation necessary for

50   execution of any long-term renewal contract may be delayed for reasons beyond the control of

51   the parties; and

52                  WHEREAS, the Contractors have requested a subsequent interim renewal

53   contract pursuant to IR16-B; and

54                  WHEREAS, the United States has determined that the Contractors have to date

55   fulfilled all of its obligations under IR16-B; and

56                  WHEREAS, the United States is willing to renew IR16-B pursuant to the terms

57   and conditions set forth below;

58                  NOW, THEREFORE, in consideration of the mutual and dependent covenants

59   herein contained, it is hereby mutually agreed by the parties hereto as follows:

60                                          TERMINATION OF

61                PAJARO VALLEY WATER MANAGEMENT AGENCY INTEREST

62           1.     Pajaros interest in Contract No. 14-06-200-3365A-IR3-B and all successive

63   renewals is hereby terminated by mutual agreement.

64           2.     This termination shall relieve the United States from its obligation to provide

65   Pajaro with use of water in accordance with the agreement dated May 14, 1999 (Exhibit B).




                                                          3
      Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 34 of 49
                                                                                   Irrigation and M&I
                                                               Contract No. 14-06-200-3365A-IR17-B
                                                             (Partial Assignment from Mercy Springs)

66                                  RENEWAL AND REVISION OF

67                             CONTRACT NO. 14-06-200-3365A-IR16-B

68          1.      Except as specifically modified by this Contract, all provisions of IR16-B are

69   renewed with the same force and effect as if they were included in full text with the exception of

70   Article 1 of IR16-B thereof, which is revised as follows:

71                  (a)    The first sentence in subdivision (a) of Article 1 of IR16-B is replaced

72   with the following language: "This Contract shall be effective from March 1, 2020, and shall

73   remain in effect through February 28, 2022, and thereafter will be renewed as described in

74   Article 2 of IR5-B, if a long-term renewal contract has not been executed with an effective

75   commencement date of March 1, 2022 or until the Contract Between the United States and Santa

76   Clara Valley Water District and Westlands Water District Distribution District No. 1 Providing

77   for Project Water Service and Facilities Repayment, which will be executed pursuant to section

78   4011 of the Water Infrastructure Improvements for the Nation Act, Public Law 114-322, and

79   other Federal Reclamation law, is in effect."

80                  (b)     Subdivision (b) of Article 1 of IR16-B is amended by deleting the date

81   "February 15, 2020," and replacing same with the date "February 15, 2022."

82                  (c)     Subdivision (c) of Article 1 of IR16-B is amended by deleting the dates

83   "February 1, 2020," "February 15, 2020," and "February 29, 2020," and replacing same with

84   the dates "February 1, 2022," "February 15, 2022," and "February 28, 2022," respectively.




                                                      4
            Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 35 of 49
                                                                        Irrigation and M&I
                                                    Contract No. 14-06-200-3365A-IR17-B
                                                  (Partial Assignment from Mercy Springs)

85                           IN WITNESS WHEREOF, the parties hereto have executed this Contract as of
                                                                                               APPROVED AS TO LEGAL
86    the day and year first above written.                                                    FORM AND SUFFICIENCY



                                                                                            OFRCE OF REGIOIAL SOLICITOR
87                                                      UNITED STATES OF AMERICA            DEPARTMENT OF THE INTERIOR




88                                                      BY:
89                                                             Regional Director
90                                                             Interior Region 10 — California Great Basin
91                                                             Bureau of Reclamation


92    (SEAL)                                            SANTA CLARA VALLEY WATER DISTRICT



93    Attest:                                           By:
94                                                             Chief Executive Officer

95    By:
96                      t • ry


                                                        WESTLANDS WATER DISTRICT
                  ft/                                   DISTRIBUTION DISTRICT NO. 1



                                                        By:
100    14 //t•     .\ \Os:                                     Presid nt of the Board of Directors

101   By:                          •,               r
102              Secretary of the Board of Direct




                                                           5
      Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 36 of 49


                                                                                    Irrigation and M&I
                                                                Contract No. 14-06-200-3365A-I R17-B
                                                              (Partial Assignment from Mercy Springs)

85                   IN WITNESS WHEREOF, the parties hereto have executed this Contract as of

86    the day and year first above written.


87                                              UNITED STATES OF AMERICA



88                                              By:
89                                                        Regional Director
90                                                        Interior Region 10 — California Great Basin
91                                                        Bureau of Reclamation


92    (SEAL)                                    SANTA CLARA VALLEY WATER DISTRICT



93    Attest:                                   By:                                     ./6
94                                                        Norma J, Camacho
                                                          Chief Executive Officer
95    By:
96          Secretary


97    (SEAL)                                    WESTLANDS WATER DISTRICT
98                                              DISTRIBUTION DISTRICT NO. 1



 99   Attest:
100                                                       President of the Board of Directors

101   By:
102         Secretary of the Board of Direct




                                                      5
Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 37 of 49




                                          EXHIBIT A




                                                       INIAIN MUT WATER ITIMOVEVTMEW
                                                       36 BRENNAN STREET • WArsomm.t.E, CA 95076
        (71                                                 TEL: (831) 722-9292 FAx: (831) 722-3139
                                                                              Mins: ilwww mwaterom




         July 26, 2019


         Bureau of Reclamation - SCCAO
         Attn: Michael Jackson, P.E.
         1243 N. Street
         Fresno, CA 93721-1813

         SUBJECT: Partial Assignment from Mercy Springs

         Dear Mr. Jackson,

         Pajaro Valley Water Management Agency is withdrawing its interest in the Existing
         Contract and current renewal, titled "Interim Renewal Contract Among The United
         States and Pajaro Valley Water Management Agency, Santa Clara Valley Water District,
         and Westlands Water District Distribution District No. 1 Providing For Project Water
         Service From The San Luis Unit And Delta Division the Partial Assignment Water Service
         Contract" Contract No. 14-06-200-3365A-IR-B (Partial Assignment from Mercy Springs).

         Should you have any questions, or if you need additional information, please do not
         hesitate to contact me at (831) 722-9292, or lockwood@pywater.org.

         Sincerely,
              2          /

         Brian Lockwood
         General Manager
Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 38 of 49




                                              EXHIBIT B
                                                                                             / 4!




                                        AGREEMENT FOR PARTIAL

                           ASSIGNMENT OF WATER SERVICE CONTRACT

                 MIS AGREEMENT is made this 14th day of May 1999, by and among Mercy Springs

         Water District ("Mercy Springs"), Pajaro Valley Water Management Agency ("Pajaro Valley"),

         Westlands Water District ("Westlands"), Santa Clara Valley Water District ("Santa Clara") and

         the United States of America through the United States Bureau of Reclamation ("Reclamation").

                                                  RECITALS

                A.      On June 21, 1967, Mercy Springs and the United States entered into Contract No.

         14-06-200-3365A providing for the annual delivery of up to Thirteen Thousand Three Hundred

         (13,300) acre feet of water from the Central Valley Project ("CVP"). On February 27, 1995,

         Mercy Springs and the United States entered into Interim Renewal Contract No. 14-06-200-

         3365A-IRI, which was effective through February 28, 1998, and on February 20, 1998, Mercy

         Springs and the United States entered into Interim Renewal contract No. 14-06-200-3365A-IR2

         (the "Existing Contract"), which expires February 28, 2000; and thereafter shall, upon the

         request, be renewed for successive interim periods of not more than Two (2) years in length, and

         thereafter upon final completion of certain environmental documentation, and upon the request,

         shall be renewed for a term of Twenty-five (25) years, which may thereafter be renewed for

         terms not to exceed Twenty-five (25) years.

                B.      Article 30(a) of the Existing Contract provides for assignment of the Contract

         upon written approval of the Contracting Officer acting on behalf of the United States.




                                                       -1-
Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 39 of 49




                 C.      Upon execution of this Agreement, Mercy Springs will assign to Pajero Valley,

         Westlands and Santa Clara all Mercy Springs' right, title, and interest in that portion of the

         Existing Contract as it relates to, and is for the benefit of, the One Thousand Six Hundred Five

         (1,605) acres of lands within Mercy Springs [more particularly described in Exhibit "A" (the

         "Subject Lands") and consisting of Six Thousand Two Hundred Sixty (6,260) annual acre-feet of

         entitlement under the Existing Contract (that portion referred to hereafter as the "Subject Water

         Supply"), including any rights to renew the Existing Contract for the Subject Water Supply.

                 D.     Mercy Springs, Pajaro Valley, Westlands and Santa Clara have also entered into a

         separate agreement entitled "Agreement Relating to Partial Assignment of Water Service

         Contract" (hereafter referred to as the "Four-Party Agreement"), whereby the Subject Water

         Supply from this assignment will be provided to Westlands and Santa Clara for a period of at

         least ten (10) years. The Four-Party Agreement provides that if conditions specified therein do

         not occur within twenty (20) years of the effective date of this Agreement, all of Pajaro Valley's

         interest in the Existing Contract or a renewal thereof shall terminate.

                E.      The Subject Water Supply has been determined to be included in the average

        annual quantity of CVP water actually delivered to Mercy Springs under Contract No. 214-06-

        200-3365A during the last three years of normal water delivery prior to enactment of the Central

        Valley Project Improvement Act.

                                                 AGREEMENT

                      IT IS THEREFORE AGREED AMONG THE BELOW PARTIES:

        1.      Incorporation of Recitals. Each of the above RECITALS is hereby incorporated as a part

        of this Agreement.

                                                       -2-
Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 40 of 49




         2.     Terms and Conditions. Subject to the terms of the terms of the Four-Party Agreement,

         upon execution of this Agreement, Pajaro Valley, Westlands, and Santa Clara accept all terms

         and conditions included in the Existing Contract, as may be modified upon renewal thereof and

         as may be modified or supplemented herein, and those parties to this Agreement acknowledge

         and accept their proportionate share of the CVP capital obligation incurred under Contract Nos.

        14006-200-3365A or 14-06-200-3365A-IR1, or the Existing Contract.



        3.      Payment of Existing Operation and Maintenance Deficit. Prior to delivery of any of the

        Subject Water Supply pursuant to this assignment, Mercy Springs shall have paid in full to the

        United States any operation and maintenance deficit that may be owed by Mercy Springs to the

        United States as a result of the delivery of CVP Water to Mercy Springs pursuant to Contract

        Nos. 14006-200-3365A or 14-06.200-3365A-IR1, or the Existing Contract delivered prior to the

        effective date of the Agreement.



        4.      Change in Service Area. The Existing Contract is hereby modified to include in the

        contract service area, the service arcas of Westlands and Santa Clara, where the Subject Water

        Supply can be used.



        5.      Water Rates and Charges. The Subject Water Supply shall be subject to the applicable

        Rates, Charges, and Crediting determined annually in accordance with Federal law, associated

        regulations and the then current CVP ratesetting policies. To enable Reclamation to compute

        appropriate Rates, Charges, and Crediting, Westlands, Santa Clara, and/or Pajaro Valley shall

        submit water delivery schedules required by the Existing contract, as may be amended,

                                                      -3-
Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 41 of 49




         supplemented, or renewed, to Reclamation identifying to whom the Subject Water Supply will

         be delivered.



         6.      Use of Water By Pajaro Valley. The delivery to Pajaro Valley of any of the Subject

         Water Supply shall be contingent upon appropriate environmental review and modification of the

         contract service area described in the Existing Contract or the renewal thereof. In addition to the

         terms and conditions on the use of CVP water in the Existing Contract, as may be amended or

         supplemented, the delivery of any of the Subject Water Supply for M&I purposes to the Pajaro

         Valley service area is conditioned upon the prior written approval of the Contracting Officer.



         7.     Allocation of Water Shortages. Irrespective of actual use, the Subject Water Supply shall

         be acknowledged by the parties and treated by the United States as irrigation water for the

         purposes of allocating water shortages among CVP water service contractors.



         8.     Place of Use and Land Classification Requirements The delivery of any of the Subject

         Water Supply to Pajaro Valley shall also be contingent upon inclusion, if not previously

         accomplished, of the lands in the permitted place of use for the CVP water rights by the

         California State Water Resources Control Board. The use of any of the Subject Water Supply

         for irrigation purposes must be preceded, if not previously completed, by appropriate Federal

         land classification and shall be consistent with Federal Reclamation law.




                                                        -4-
Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 42 of 49




         9.      Retention of Rights. Upon execution of this Agreement, Mercy Springs will retain all

         right, title, and interest in that portion of the Existing Contract exclusive of the Subject Water

         Supply for the Subject Lands.



         10.    Applicability of the Reclamation Reform Act of1982. The Subject Water Supply when

         used for irrigation purposes shall only be delivered to lands held by landholders who have

         elected to be subject to the provisions of the Reclamation Reform Act of 1982, 43 U.S.C.

         Sections 390aa et seg., 96 Stat. 1263, by executing an irrevocable election or within a district

         subject to said Act.



         11.    Existing Contract Renewal Rights. All parties to this agreement acknowledge and

         understand that this agreement does not afford any of the parties any contractual rights to any

        renewal of the Existing Contract beyond that provided pursuant to the Existing Contract.



        12.     Effective Date. The effective date of this Agreement shall be the date on which it is

        approved by the United States.

        ////

        ////

        ////

        ////

        ////

        ////

        ////

                                                       -5-
Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 43 of 49




    •   •   •




                         IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and

                year first above written.

                MERCY SPRINGS WATER DISTRICT                         SANTA CLARA VALLEY DISTRICT
                                                                       Reference RCM Agreement # A2263




                                                                              Titles CZ"

                WEST. ANDS W                    ISTRICT              PAJARO VALLEY WATER
                                                                     MANAGEMENT AGENCY

                By
                      Title                                          By
                                                rat                            itle v    Ciotti rwa “

                                                                     By   r   Title 1.<4.44 kft4-r-bt-r


                         The foregoing Agreement for Partial Assignment of the Existing Contract and the terms

                detailed above are hereby approved and accepted by the United States of America.

                                  /•,,T,
                Dated:      .9.(aY 7 /
                                                                               egional Director, Mid-Paci
                            Aprlovo AS TO LEGAL                               Region, Bureau of Reclamation
                            FORM AND StfiFICIENCY



                         poc  ire4
                                E OF REGIONAL SOUCITOR
                            0F.PARTMENI OF THE INTERIOR




                                                              -6-
Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 44 of 49




                  EXHIBIT 7
        Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 45 of 49



                                                                                    Irrigation and M&I
                                                                Contract No. 14-06-200-3365A-IR17-C
                                                              (Partial Assignment from Mercy Springs)


                                           UNITED STATES
 2                                 DEPARTMENT OF THE INTERIOR
 3                                   BUREAU OF RECLAMATION
 4                                  Central Valley Project, California

 5              INTERIM RENEWAL CONTRACT BETWEEN THE UNITED STATES
 6                                       AND
 7               WESTLANDS WATER DISTRICT DISTRIBUTION DISTRICT NO. 2
 8                       PROVIDING FOR PROJECT WATER SERVICE
 9                    FROM THE SAN LUIS UNIT AND DELTA DIVISION


10                  THIS CONTRACT, made this ?gill            day of 1--(0)1/4 1"11          , 2020,

11   in pursuance generally of the Act of June 17, 1902 (32 Stat. 388), and acts amendatory or

12   supplementary thereto, including, but not limited to, the acts of August 26, 1937 (50 Stat. 844),

13   as amended and supplemented, August 4, 1939 (53 Stat. 1187), as amended and supplemented,

14   July 2, 1956 (70 Stat. 483), June 21, 1963 (77 Stat. 68), October 12, 1982 (96 Stat. 1263), as

15   amended, and Title XXXIV of the Act of October 30, 1992 (106 Stat. 4706), all collectively

16   hereinafter referred to as Federal Reclamation law, between the UNITED STATES OF

17   AMERICA, hereinafter referred to as the United States, and WESTLANDS WATER DISTRICT

18   DISTRIBUTION DISTRICT NO. 2, hereinafter referred to as the Contractor, a public agency of

19   the State of California, duly organized, existing, and acting pursuant to the laws thereof;


20                  WITNESSETH, That:

21                                   EXPLANATORY RECITALS

22                  WHEREAS, the United States and the Mercy Springs Water District (Mercy

23   Springs) entered into interim renewal Contract (long-form interim renewal contract)

24   No. 14-06-200-3365A-IR1 which provided for the continued water service of 13,300 acre-feet of
        Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 46 of 49
                                                                 Irrigation and/or M&I
                                                Contract No. 14-06-200-3365A-IR17-C
                                              (Partial Assignment from Mercy Springs)

25   Central Valley Project (CVP) water to Mercy Springs following expiration of Contract

26   No. 14-06-200-3365A; and

27                  WHEREAS, the United States and Mercy Springs entered into successive

28   renewals, of which the last long-form interim renewal contract was Contract

29   No. 14-06-200-3365A-IR5-A; and

30                  WHEREAS, on March 1, 2003, the Contractor, Mercy Springs, and the United

31   States executed a partial assignment agreement, "Agreement for Partial Assignment of Water

32   Service Contract", which assigned to the Contractor the rights, duties, and obligations of Mercy

33   Springs in Contract No. 14-06-200-3365A-IR7-A for 4,198 acre-feet; and

34                  WHEREAS, the United States and the Contractor entered into the first

35   long-form interim renewal contract identified as Contract No. 14-06-200-3365A-IR8-C,

36   hereinafter referred to as IR8-C; and

37                  WHEREAS, the United States and the Contractor have entered into successive

38   renewals of IR8-C, the most recent of which is Contract No. 14-06-200-3365A-IR16-C,

39   hereinafter referred to as IR16-C, effective March 1, 2018, through February 28, 2020; and

40                  WHEREAS, the United States and the Contractor have made significant progress

41   in their negotiations of a long-term renewal contract, believe that further negotiations on the

42   long-term renewal contract would be beneficial, and mutually commit to continue to negotiate to

43   seek to reach agreement, but anticipate that the environmental documentation necessary for

44   execution of any long-term renewal contract may be delayed for reasons beyond the control of

45   the parties; and

46                  WHEREAS, the Contractor has requested a subsequent interim renewal contract

47   pursuant to IR16-C; and


                                                      2
        Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 47 of 49
                                                                 Irrigation and/or M&I
                                                Contract No. 14-06-200-3365A-IR17-C
                                              (Partial Assignment from Mercy Springs)

48                  WHEREAS, the United States has determined that the Contractor has to date

49   fulfilled all of its obligations under IR16-C; and

50                  WHEREAS, the United States is willing to renew IR16-C pursuant to the terms

51   and conditions set forth below;

52                  NOW, THEREFORE, in consideration of the mutual and dependent covenants

53   herein contained, it is hereby mutually agreed by the parties hereto as follows:

54                                 RENEWAL AND REVISION OF
55                              CONTRACT NO. 14-06-200-3365A-IR16-C

56          1.      Except as specifically modified by this Contract, all provisions of IR16-C are

57   renewed with the same force and effect as if they were included in full text with the exception of

58   Article 1 of IR16-C thereof, which is revised as follows:

59                  (a)     The first sentence in subdivision (a) of Article 1 of IR16-C is replaced

60   with the following language: "This Contract shall be effective from March 1, 2020, and shall

61   remain in effect through February 28, 2022, and thereafter will be renewed as described in

62   Article 2 of IR8 if a long-term renewal contract has not been executed with an effective

63   commencement date of March 1, 2022 or until the Contract Between the United States and

64   Westlands Water District Distribution District No. 2 Providing for Project Water Service and

65   Facilities Repayment, which will be executed pursuant to section 4011 of the Water

66   Infrastructure Improvements for the Nation Act, Public Law 114-322, and other Federal

67   Reclamation law, is in effect."

68                  (b)     Subdivision (b) of Article 1 of IR16-C is amended by deleting the date

69   "February 15, 2020," and replacing same with the date "February 15, 2022."




                                                          3
        Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 48 of 49
                                                                 Irrigation and/or M&I
                                                Contract No. 14-06-200-3365A-IR17-C
                                              (Partial Assignment from Mercy Springs)

70                 (c)    Subdivision (c) of Article 1 of IR16-C is amended by deleting the dates

71   "February 1, 2020," "February 15, 2020," and "February 29, 2020," and replacing same with

72   the dates "February 1, 2022," "February 15, 2022," and "February 28, 2022," respectively.




                                                  4
        Case 1:16-cv-00307-DAD-SKO Document 138-1 Filed 12/08/20 Page 49 of 49
                                                                                                   Irrigation and/or M&I
                                                                                  Contract No. 14-06-200-3365A-IR17-C
                                                                                (Partial Assignment from Mercy Springs)

73                                   IN WITNESS WHEREOF, the parties hereto have executed this Contract as of

74   the day and year first above written.
                                      APPROVED AS TO LEGAL
                                      FORM AND SUFFICIENCY


75                               OFFICE OF REGIONAL SOLICITOR
                                                                     UNITED STATES OF AMERICA
                                 DEPARTMENT OF THE INTERIOR



76                                                                   By:
77                                                                         Regional Director
78                                                                         Interior Region 10 — California Great Basin
79                             ' r                                         Bureau of Reclamation

                       pkt4 II 211 ,
80         •
                        .428*,
81                                                                   WESTLANDS WATER DISTRICT
                                       •
82                                                                   DISTRIBUTION DISTRICT NO. 2
               '..".414.
                  ••••::::::                                                      ,   a




83                                                                   By:
                                                                           „-   : \II
84                                                                         President oft e Board of Directors
                                                                (
85   Attest:                                                     \                  t


86   By:                           )
87             Secretary of the Board of Directors




                                                                       5
